Title: To George Washington from William Livingston, 13 May 1782
From: Livingston, William
To: Washington, George


                        
                            Sir
                            Trenton 13 May 1782
                        
                        I have just received your Excellencys Letter of the 10th instant respecting your having established the Post
                            at Dobb’s Ferry as the only one in this State for flags to pass from, & be received at. Of the necessity of this
                            measure I am so fully convinced, that I shall immediately notify it to the officers of our Militia, & use every
                            mean in my power to carry it into execution. your Excellency may also depend on the concurrence of the civil power of this
                            State in preventing all other Intercourse with the Enemy, as far as possibly can be done.
                        I am also honoured with your Excellencys Letter of the 4th instant, which I shall not fail to lay before our
                            Legislature, which meets next Wednesday, & earnestly hope that the reasons therein assigned for the most vigorous
                            executions, with several other papers on the same subject may have their proper weight in their Deliberations.
                        My Suspicions that the Enemy mean again to lull us into Security by fallacious professions of their
                            inclination for peace, are greatly confirmed by your Excellencys entertaining the like jealousies; & as far as
                            possible to prevent any such effect upon the minds of the people from the publication of the English papers in our
                            Gazette, I thought it proper to have them introduced to the public, with a caution to the people against being deluded by
                            their artifices.
                        Your Excellency’s Letter on the subject of the caption & detention of Hetfield & Badgely, I
                            cannot at present answer, but hourly expect the solution of those Questions from the Chief Justice, & when I
                            receive it, shall lose no Time in doing myself the honour to transmit it. With great respect, I have the honour to be your
                            Excellency’s most humble Servant
                        
                            Wil. Livingston

                        
                    